Exhibit 10.3




DEBT RESTRUCTURING AGREEMENT

This Debt Restructuring Agreement (this "Agreement"), dated as of April 29,
2005, is entered into by and among Circuit Research Labs, Inc., an Arizona
corporation ("Parent"), CRL Systems, Inc., a Nevada corporation ("Borrower"),
and Harman Pro North America, Inc. (successor-in-interest to Harman Acquisition
Corp. (f/k/a Orban, Inc.)), a Delaware corporation ("Lender").

RECITALS

A.

The parties hereto entered into a Credit Agreement dated as of May 31, 2000
(the "Original Credit Agreement"), as amended by the First Extension Agreement,
dated as of September 29, 2000, the Second Extension Agreement, dated as of
November 28, 2000, the Third Extension Agreement, dated as of January 18, 2001,
the Fourth Extension Agreement, dated as of February 22, 2001, the Tranche A
Extension Agreement, dated as of March 30, 2001, the Tranche A Note and
Tranche B Note Extension Agreement, dated as of April 16, 2001 (collectively,
the "Extension Agreements"), the Amendment to Credit Agreement, dated as of
October 1, 2001 (the "First Amendment to Credit Agreement"), and the Second
Amendment to Credit Agreement, dated as of March 1, 2002 (the "Second Amendment
to Credit Agreement") (the Original Credit Agreement, as amended by the First
Amendment to Credit Agreement, the Second Amendment to Credit Agreement and the
Extension Agreements, being referred to herein as the "Credit Agreement").

B.

The loans under the Credit Agreement are currently evidenced by the Tranche A
Note and the Tranche B Note.

C.

The parties desire to enter into this Agreement to restructure the obligations
of Borrower to Lender under the Credit Agreement.

D.

Concurrently with the execution and delivery of this Agreement, (i) the parties
are entering into a Third Amendment to Credit Agreement, in the form attached
hereto as Exhibit A (the "Third Amendment to Credit Agreement"), and a First
Amendment to Guarantee and Collateral Agreement, in the form attached as an
exhibit to the Third Amendment to Credit Agreement (the "GCA Amendment"), and
(ii) Borrower is entering into an Amended and Restated Secured Demand Promissory
Note, in the form attached as an exhibit to the Third Amendment to Credit
Agreement (together with the Third Amendment to Credit Agreement and the GCA
Amendment, the "Amended Credit Agreement").

E.

Concurrently with the execution and delivery of this Agreement and in connection
with the issuance to Lender of shares of common stock, par value $0.10 per
share, of Parent (the "Parent Common Stock") pursuant to this Agreement, Parent
and Lender are entering into a Registration Rights Agreement, in the form
attached hereto as Exhibit B (the "Registration Rights Agreement" and, together
with the Amended Credit Agreement, the "Other Transaction Agreements").

NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements of the parties contained herein and for other good and valuable
consideration, the receipt and adequacy of which is hereby acknowledged, the
parties agree as follows:





DLI-5878768v8




--------------------------------------------------------------------------------

ARTICLE 1
RESTRUCTURING TRANSACTIONS

Section 1.01

Amended Credit Agreement.  Concurrently with the execution and delivery of this
Agreement, the parties shall enter into the Amended Credit Agreement.

Section 1.02

Issuance of Lender Shares.  Within three business days after the date hereof and
subject to Section 4.03, Parent shall issue and deliver to Lender 2,324,927
shares of Parent Common Stock (the "Lender Shares").  In addition, concurrently
with the execution and delivery of this Agreement, Parent and Lender shall enter
into the Registration Rights Agreement.

Section 1.03

Issuance of Brentlinger Shares.  Within three business days after the date
hereof, Parent shall issue and deliver to Lender or its designee 2,104,000
shares of Parent Common Stock (the "Brentlinger Shares").  The parties hereto
acknowledge and agree that Lender will instruct Parent to issue the Brentlinger
Shares to C. Jayson Brentlinger, an individual and the Chairman of the Board of
Directors, President and Chief Executive Officer of Parent ("Brentlinger"),
subject to Brentlinger executing and delivering to Lender (i) a Stock Purchase
Agreement, in the form attached hereto as Exhibit C (the "Brentlinger Purchase
Agreement"), (ii) a Secured Promissory Note, in the form attached as an exhibit
to the Brentlinger Purchase Agreement (the "Brentlinger Note"), issued by
Brentlinger to Lender in the original principal amount of $1,000,000, and (iii)
a Pledge Agreement, in the form attached as an exhibit to the Brentlinger
Purchase Agreement, made by Brentlinger in favor of Lender pledging the
Brentlinger Shares as security for Brentlinger's obligations under the
Brentlinger Note (together with the Brentlinger Purchase Agreement and the
Brentlinger Note, the "Brentlinger Agreements").

Section 1.04

Parent Issuance.  Within 90 days after the date hereof, Parent shall issue and
sell shares of its capital stock in exchange for cash consideration in an amount
no less than $1,000,000 and no more than $1,500,000; provided, that, without the
prior written consent of Lender, Parent shall not (i) issue shares of its
preferred stock, par value $100 per share ("Parent Preferred Stock"), or
(ii) issue shares of its capital stock for consideration other than cash.  The
parties acknowledge and agree that (x) on October 4, 2004, Parent paid to Lender
$1,000,000 in immediately available funds, of which $700,000 was borrowed by
Parent from a related party, and (y) the conversion of such $700,000 loan into
shares of capital stock of Parent shall satisfy the obligation of Parent
pursuant to this Section 1.04.

ARTICLE 2
REPRESENTATIONS AND WARRANTIES
OF PARENT AND BORROWER

Parent and Borrower, jointly and severally, represent and warrant to Lender as
follows:

Section 2.01

Corporate Existence.  Parent is a corporation duly organized, validly existing
and in good standing under the laws of the State of Arizona.  Borrower is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Nevada.  Each of Parent and Borrower is duly qualified to
conduct business as a foreign corporation in





DLI-5878768v8

-2-




--------------------------------------------------------------------------------

each other jurisdiction in which its ownership or lease of property or conduct
of its business requires such qualification under applicable laws.

Section 2.02

Authority; Noncontravention.  Each of Parent and Borrower has the requisite
corporate power and authority to enter into this Agreement and the Other
Transaction Agreements to be executed by it, to perform its obligations
hereunder and thereunder and to consummate the transactions contemplated hereby
and thereby.  The execution, delivery and performance of this Agreement and such
Other Transaction Agreements by each of Parent and Borrower, and the
consummation by each of Parent and Borrower of the transactions contemplated by
this Agreement and such Other Transaction Agreements, have been duly authorized
and approved by their respective Boards of Directors, and no other corporate
action on the part of Parent or Borrower is necessary to authorize the
execution, delivery and performance of this Agreement and such Other Transaction
Agreements by Parent or Borrower, respectively, and the consummation of the
transactions contemplated hereby and thereby.  This Agreement and such Other
Transactions Agreements have been duly executed and delivered by each of Parent
and Borrower and, assuming that this Agreement and the Other Transaction
Agreements to be entered into by Lender constitute valid and binding obligations
of Lender, constitute valid and binding obligations of each of Parent and
Borrower enforceable against each of Parent and Borrower in accordance with
their terms.  The execution and delivery of this Agreement and such Other
Transaction Agreements do not, and the consummation of the transactions
contemplated hereby and thereby and compliance with the provisions hereof and
thereof will not, (a) conflict with any of the provisions of the certificate of
incorporation or bylaws of Parent or Borrower, in each case as amended to the
date of this Agreement, (b) conflict with, result in a breach of or default
under (with or without notice or lapse of time, or both) any contract,
agreement, indenture, mortgage, deed of trust, lease or other instrument to
which Parent or Borrower is a party or by which Parent or Borrower or any of
their respective assets is bound or subject, or (c) contravene any applicable
law or any order, writ, judgement, decree, determination or award applicable to
Parent or Borrower.

Section 2.03

Capitalization.

(a)

The authorized capital stock of Parent consists of 20,000,000 shares of Parent
Common Stock and 500,000 shares of Parent Preferred Stock.  As of the date of
this Agreement, (i) 4,332,533 shares of Parent Common Stock are issued and
outstanding, all of which are duly authorized, validly issued, fully paid,
non-assessable and free of preemptive rights, (ii) 3,475,000 shares of Parent
Common Stock are reserved for issuance pursuant to outstanding options
(including options under compensatory plans), warrants and other securities and
rights to acquire, and other outstanding equity and debt securities convertible
into or exchangeable or exercisable for, shares of Parent Common Stock, (iii) no
shares of Parent Common Stock are held in treasury, and (iv) no shares of Parent
Preferred Stock are issued and outstanding.

(b)

Except as set forth in Section 2.03(a), there are no outstanding (i) shares of
capital stock of Parent, (ii) options (including options under compensatory
plans), warrants or other securities or rights to acquire from Parent or any of
its affiliates shares of capital stock of Parent or (iii) other equity or debt
securities of Parent or any of its affiliates convertible into or exchangeable
or exercisable for shares of capital stock of Parent (the items in clauses (i),
(ii) and





DLI-5878768v8

-3-




--------------------------------------------------------------------------------

(iii) being referred to collectively as the "Parent Securities").  There are no
outstanding obligations of Parent or any of its affiliates to repurchase, redeem
or otherwise acquire any Parent Securities and there are no outstanding or
authorized stock appreciation, phantom stock, profit participation or other
similar rights with respect to Parent or any of its affiliates.

(c)

The authorized capital stock of Borrower consists of 2,500 shares of common
stock, par value $1.00 per share.  As of the date of this Agreement, Parent owns
all of the issued and outstanding shares of capital stock of Borrower.  Except
as set forth in this Section 2.03(c), there are no outstanding (i) shares of
capital stock of Borrower, (ii) options (including options under compensatory
plans), warrants or other securities or rights to acquire from Borrower or any
of its affiliates shares of capital stock of Borrower or (iii) other equity or
debt securities of Borrower or any of its affiliates convertible into or
exchangeable or exercisable for shares of capital stock of Borrower.

Section 2.04

Financial Statements; SEC Reports.  Parent has made available to Lender true and
complete copies of (a) its Annual Report on Form 10-KSB for the fiscal year
ended December 31, 2002 and its Annual Report on Form 10-KSB for the fiscal year
ended December 31, 2003 filed by Parent with the Securities and Exchange
Commission (the "SEC"), (b) proxy statements relating to all of its meetings of
stockholders (whether annual or special) held or scheduled to be held since
December 31, 2002 and (c) each other registration statement, proxy or
information statement, quarterly report on Form 10-Q or current report on Form
8-K filed since December 31, 2002 by Parent with the SEC (such items referenced
in (a) through (c) whether filed before, on or after the date of this Agreement,
"SEC Reports").  For purposes of this Agreement, the term "Filed SEC Reports"
means only those SEC Reports filed and publicly available prior to the date of
this Agreement.  Except as set forth in Schedule 2.04, since December 31, 2002,
Parent has complied in all material respects with its SEC filing obligations
under the Securities Exchange Act of 1934, as amended, and the rules and
regulations promulgated thereunder (the "Exchange Act"), and the Securities Act
of 1933, as amended, and the rules and regulations promulgated thereunder (the
"Securities Act").  Except as set forth in or amended by a subsequent Filed SEC
Report, the financial statements and related schedules and notes thereto of
Parent contained in the SEC Reports were prepared in accordance with accounting
principles generally accepted in the United States ("GAAP") (except, in the case
of interim unaudited financial statements which have been prepared in all
material respects in accordance with Rule 10-01 of Regulation S-X) applied on a
consistent basis except as set forth in the notes to such financial statements,
and present fairly in all material respects the consolidated financial position
of Parent and its consolidated subsidiaries as of the dates thereof and the
consolidated results of their operations and their cash flows for the periods
then ended, subject (in the case of interim unaudited financial statements which
have been prepared in all material respects in accordance with Rule 10-01 of
Regulation S-X) to normal year-end audit adjustments, and, except as set forth
in or amended by a subsequent Filed SEC Report, such financial statements
complied as to form as of their respective dates in all material respects with
applicable rules and regulations of the SEC.  Each SEC Report was prepared in
accordance with the requirements of the Securities Act or the Exchange Act, as
applicable, and did not, as of the date of effectiveness in the case of a
registration statement, the date of mailing in the case of a proxy statement or
the date of filing in the case of any other SEC Reports, contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or





DLI-5878768v8

-4-




--------------------------------------------------------------------------------

necessary to make the statements made therein, in light of the circumstances
under which they were made, not misleading, except as set forth in or amended by
a subsequent Filed SEC Report.

Section 2.05

Absence of Certain Changes or Events.  Except as set forth in Schedule 2.05,
since June 30, 2004, there has not been (a) any declaration, setting aside or
payment of any dividend or other distribution in respect of the capital stock of
Parent or any redemption or other acquisition by Parent or its subsidiaries of
any of the capital stock of Parent or its subsidiaries; (b) except as
contemplated by this Agreement, any issuance by Parent, or agreement or
commitment of Parent to issue, any shares of capital stock of Parent or
securities convertible into or exchangeable for shares of capital stock of
Parent; (c) any change by Parent in accounting methods, principles or practices
except as required by applicable law or GAAP; (d) any material transaction or
any material agreement outside the ordinary course of business (other than the
transactions contemplated by this Agreement and the Other Transaction
Agreements); or (e) any agreement or commitment, whether in writing or
otherwise, to take any action described in Section 2.05(a) through 2.05(d).
 Since June 30, 2004, Parent has conducted its business in all material respects
in the ordinary course, consistent with past practice, except as contemplated by
the Filed SEC Reports and this Agreement.

Section 2.06

Litigation.  As of the date hereof, there are no material actions, suits or
proceedings at law or in equity, or any arbitration or any administrative or
other proceeding pending, publicly announced or, to Parent’s or Borrower’s
knowledge, threatened in writing against or affecting Parent or its
subsidiaries, including Borrower, or any of their respective properties or
rights and there are no orders, writs, judgments, injunctions, decrees,
determinations or awards of any governmental entity outstanding against Parent
or its subsidiaries, including Borrower.

Section 2.07

Registration Rights.  Except as set forth in Schedule 2.07, the registration
rights granted to Lender pursuant to the Registration Rights Agreement do not
conflict with the registration rights, if any, granted to any other holders of
Parent Securities, and Parent has not granted registration rights to any holders
of Parent Securities that are in conflict with or senior to or pari passu with
the registration rights granted to Lender under the Registration Rights
Agreement.

Section 2.08

Brokers.  No broker, finder or investment banker is entitled to any brokerage,
finder’s or other fee or commission in connection with the transactions
contemplated by this Agreement based upon arrangements made by or on behalf of
Parent or Borrower.

ARTICLE 3
REPRESENTATIONS AND WARRANTIES
OF LENDER

Lender represents and warrants to Parent and Borrower as follows:

Section 3.01

Corporate Existence.  Lender is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware.  Lender is duly
qualified to conduct business as a foreign corporation in each other
jurisdiction in which its ownership or lease of property or conduct of its
business requires such qualification under applicable laws.





DLI-5878768v8

-5-




--------------------------------------------------------------------------------

Section 3.02

Authority; Noncontravention.  Lender has the requisite corporate power and
authority to enter into this Agreement and the Other Transactions Agreements to
be entered into by it and to perform its obligations hereunder and thereunder
and to consummate the transactions contemplated hereby and thereby.  The
execution, delivery and performance of this Agreement and such Other Transaction
Agreements by Lender, and the consummation by Lender of the transactions
contemplated by this Agreement and such Other Transaction Agreements, have been
duly authorized and approved by its Board of Directors, and no other corporate
action on the part of Lender is necessary to authorize the execution, delivery
and performance of this Agreement and such Other Transaction Agreements by
Lender and the consummation of the transactions contemplated hereby and thereby.
 This Agreement and such Other Transaction Agreements have been duly executed
and delivered by Lender and, assuming that this Agreement and such Other
Transaction Agreements constitute valid and binding obligations of each of
Parent and Borrower, as applicable, constitute valid and binding obligations of
Lender enforceable against Lender in accordance with their terms.  The execution
and delivery of this Agreement and such Other Transaction Agreements do not, and
the consummation of the transactions contemplated hereby and thereby and
compliance with the provisions hereof and thereof will not, (a) conflict with
any of the provisions of the certificate of incorporation or bylaws of Lender,
in each case as amended to the date of this Agreement, (b) conflict with, result
in a breach of or default under (with or without notice or lapse of time, or
both) any contract, agreement, indenture, mortgage, deed of trust, lease or
other instrument to which Lender is a party or by which Lender or any of its
assets is bound or subject, or (c) contravene any applicable law or any order,
writ, judgement, decree, determination or award currently in effect that is
applicable to Lender.

Section 3.03

Securities Laws Compliance.  Except as contemplated by this Agreement, Lender
(a) is acquiring the Lender Shares for its own account and not with a view to
distribution within the meaning of Section 2(11) of the Securities Act, (b) is
an "accredited investor" as such term is defined in Rule 501(a) under the
Securities Act, (c) has sufficient knowledge and experience in financial and
business matters so as to be able to evaluate the merits and risk of an
investment in the Parent Common Stock and is able financially to bear the risks
thereof and (d) understands that the Brentlinger Shares and Lender Shares will,
upon purchase, be characterized as "restricted securities" under state and
federal securities laws and that under such laws and applicable regulations such
shares may be resold without registration under such laws only in certain
limited circumstances.

Section 3.04

Brokers.  No broker, finder or investment banker is entitled to any brokerage,
finder’s or other fee or commission in connection with the transactions
contemplated by this Agreement based upon arrangements made by or on behalf of
Lender.

ARTICLE 4
COVENANTS

Section 4.01

Margin Stock.  Parent shall not, and shall cause its affiliates not to, take, or
fail to take, any action that, directly or indirectly, would result in the
Parent Common Stock becoming "margin stock" (as such term is defined in
Regulation U promulgated by the Board of Governors of the Federal Reserve System
(12 C.F.R. Part 221)) without providing written notice of such action to Parent
at least 30 days prior to the taking of such action.





DLI-5878768v8

-6-




--------------------------------------------------------------------------------

Section 4.02

Anti-Dilution Rights.  From the date hereof until such time as Parent satisfies
its obligation to issue and sell shares of its capital stock pursuant to Section
1.04 hereof, if Parent issues any Parent Securities to any person, including
pursuant to Section 1.04 hereof (an "Equity Issuance"), then contemporaneously
with such Equity Issuance, Parent shall issue to Lender or its successor(s) in
interest, without the requirement of any consideration being given by Parent or
such successor(s), a number of shares of Parent Common Stock such that after
such issuance Lender and such successor(s) collectively hold the same percentage
of outstanding Parent Securities as they did immediately prior to the Equity
Issuance.

Section 4.03

Limitation on Issuance of Parent Common Stock to Lender.  Notwithstanding
anything to the contrary contained in this Agreement, the number of shares of
Parent Common Stock that may be issued to Lender hereunder shall be limited to
the extent necessary to ensure that, following any issuance, the total number of
shares of Parent Common Stock then owned by Lender and its consolidated
subsidiaries does not exceed 19.0% of the total number of issued and outstanding
shares of Parent Common Stock (after giving effect to such issuance).  Parent's
obligation under this Agreement to issue shares of Parent Common Stock in excess
of the limitation referred to in this Section shall be suspended (and shall not
terminate or expire notwithstanding any contrary provisions hereof) until such
time, if any, as such shares of Parent Common Stock may be issued in compliance
with such limitation.  The foregoing limitation shall cease to apply when Parent
and Lender have agreed in writing that such limitation should be removed.

ARTICLE 5
MISCELLANEOUS

Section 5.01

Notices.  All notices and other communications required or permitted hereunder
will be in writing and, unless otherwise provided in this Agreement, will be
deemed to have been duly given when delivered in person or when dispatched by
telegram or electronic facsimile transfer (confirmed in writing by mail
simultaneously dispatched) or one business day after having been dispatched by a
nationally recognized overnight courier service to the appropriate party at the
address specified below:

(a)

if to Parent or Borrower, to:

Circuit Research Labs, Inc.

1302 West Drivers Way

Tempe, Arizona 85284

Attention:  C. Jayson Brentlinger

Facsimile:  (480) 403-8303

with a copy to:

Gust Rosenfeld PLC

201 E. Washington, Suite 800

Phoenix, Arizona 85004-2327

Attention:  John L. Hay

Facsimile:  (602) 254-4878





DLI-5878768v8

-7-




--------------------------------------------------------------------------------




(b)

if to Lender, to:

Harman Pro North America, Inc.

c/o Harman International Industries, Incorporated

8500 Balboa Blvd.

Northridge, California 91329

Attention:  Frank Meredith, Executive Vice President, Chief Financial

Officer and Secretary

Facsimile:  (818) 894-6757




with a copy to:




Jones Day

2727 North Harwood Street

Dallas Texas  75201

Attention:  James E. O’Bannon

Facsimile:  (214) 969-5100

or to such other address or addresses as any such party may from time to time
designate as to itself by like notice.

Section 5.02

Representation by Counsel.  Each of the Borrower and Parent hereby acknowledges
that:

(a)

it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the Other Transaction Agreements;

(b)

the Lender does not have any fiduciary relationship with or duty to the Borrower
or Parent arising out of or in connection with this Agreement or any of the
Other Transaction Agreements, and the relationship between the Lender, on one
hand, and the Borrower and Parent, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and

(c)

no joint venture is created by this Agreement or any of the Other Transaction
Agreements or otherwise exists by virtue of the transactions contemplated hereby
and thereby among the Borrower, Parent and the Lender.

Section 5.03

Waiver of Trial by Jury.  The Borrower and Parent each hereby irrevocably waive,
to the fullest extent permitted by applicable law, any right it may have to a
trial by jury in any legal proceeding directly or indirectly arising out of or
relating to this Agreement or any of the Other Transaction Agreements or the
transactions contemplated hereby or thereby (whether based on contract, tort or
any other theory).  The Borrower and Parent each hereby further (a) certify that
no representative, agent or attorney of any other person has represented,
expressly or otherwise, that such other person would not, in the event of
litigation, seek to enforce the foregoing waiver and (b) acknowledge that it and
the other parties hereto





DLI-5878768v8

-8-




--------------------------------------------------------------------------------

have been induced to enter into this Agreement by, among other things, the
mutual waivers and certifications in this Section.

Section 5.04

Successors and Assigns.  This Agreement will be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns, but will not be assignable or delegatable by any party without the
prior written consent of the other parties.

Section 5.05

Entire Agreement.  This Agreement and the Other Transaction Agreements represent
the final agreement of Parent, the Borrower and the Lender with respect to the
subject matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by the Lender relative to the subject matter
hereof and thereof not expressly set forth or referred to in this Agreement or
the Other Transaction Agreements, including, without limitation, the Letter
Agreement, dated September 3, 2004, among Parent, Borrower, Lender and
Brentlinger.

Section 5.06

Amendments and Supplements.  This Agreement may be amended or supplemented at
any time by additional written agreements executed by each of the parties hereto
as may mutually be determined by the parties hereto to be necessary, desirable
or expedient to further the purposes of this Agreement, or to clarify the
intention of the parties hereto.

Section 5.07

Governing Law.  This Agreement shall be governed by, and construed and
interpreted in accordance with, the law of the State of New York, without regard
to the principles of conflict of laws thereof except Sections 5-1401 and 5-1402
of the New York General Obligations Law.

Section 5.08

Titles and Headings.  Titles and headings to Articles and Sections herein are
inserted for convenience of reference only, and are not intended to be a part of
or to affect the meaning or interpretation of this Agreement.

Section 5.09

Counterparts.  The Agreement may be executed in several counterparts each of
which when so executed will be deemed to be an original and all of which will
together constitute one and the same agreement.  Delivery of an executed
signature page of this Agreement by facsimile transmission shall be effective as
delivery of a manually executed counterpart hereof.

Section 5.10

Severability.  If any of the terms or provisions of this Agreement or the
application thereof to any person or circumstance shall be adjudged to any
extent invalid or unenforceable for any reason whatsoever by a court of
competent jurisdiction, such provision shall be construed as narrowly as is
necessary to prevent such a finding of invalidity or unenforceability, and all
of the remaining terms and provisions of this Agreement or their application to
other persons or circumstances shall not be affected thereby and shall be valid
and enforceable to the fullest extent permitted by applicable law.

[SIGNATURE PAGE FOLLOWS]





Signature Page - Debt Restructuring Agreement

DLI-5878768v8




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed on its behalf as of the date first above written.

PARENT:




CIRCUIT RESEARCH LABS, INC.







By: /s/ C. Jayson Brentlinger

Name: C. Jayson Brentlinger

Title: President and Chief Executive Officer







BORROWER:




CRL SYSTEMS, INC.







By: /s/ C. Jayson Brentlinger

Name: C. Jayson Brentlinger

Title: President and Chief Executive Officer







LENDER:




HARMAN PRO NORTH AMERICA, INC.







By: /s/ Frank Meredith

Name: Frank Meredith

Title: Chief Financial Officer





DLI-5878768v8







--------------------------------------------------------------------------------

EXHIBIT A

FORM OF
THIRD AMENDMENT TO CREDIT AGREEMENT





DLI-5878768v8




--------------------------------------------------------------------------------

EXHIBIT B

FORM OF
REGISTRATION RIGHTS AGREEMENT





DLI-5878768v8




--------------------------------------------------------------------------------

EXHIBIT C

FORM OF
BRENTLINGER PURCHASE AGREEMENT





DLI-5878768v8


